DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on January 31st, 2022 for application no. 16/988,075 filed on August 7th, 2020. Claims 1-6 and 8-20 are pending. In the present amendment, claims 1-3, 16-17 and 20 are amended, and claim 7 is canceled.

Drawings
The replacement drawing sheet filed January 31st, 2022 is supported by at least the originally filed drawings. The replacement drawing sheet is accepted.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Natalie J. Dean on February 9th, 2022. The application has been amended as follows:

Claim 16 (line 20) has been amended to read, “directing the flow of the slung lubricant using the second channel of the cover through the”.

Response to Arguments
The Applicant's arguments filed January 31st, 2022 are in response to the Office Action mailed October 29th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 16, Examiner proposed amending claim 16 (line 20) to recite “directing the flow of the slung lubricant” to clarify that the flow of the slung lubricant recited at line 20 is the same flow of slung lubricant recited at lines 13-14. Applicant’s representative agreed to such changes and have been entered by way of Examiner’s Amendment. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claims 1, 13 and 16, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a cover having the combination of features recited in claim 1, and particularly “an exterior surface defining a series of alternating ridges and grooves; a series of vertical channels integrally formed on an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface”, “a filter assembly coupled with the exterior surface of the cover, the filter assembly comprising an inlet, an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover, and a body extending between the inlet and outlet and configured to receive at least one filter cartridge therein”, “a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port” and “at least one hose coupled with the first exit port and the inlet of the filter assembly”.
The closest prior art of Roth (GB 2,506,509) discloses a filter assembly (Fig. 1, 18), but fails to disclose “an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover” and “at least one hose coupled with the first exit port and the inlet of the filter assembly”, and there is no motivation to make integral the outlet of the filter assembly while not making integral the inlet of the filter housing absent impermissible hindsight.
Regarding Claim 13, none of the prior art discloses or renders obvious a system having the combination of features recited in claim 13, and particularly “a cover comprising: an exterior surface defining a series of alternating ridges and grooves, a series of vertical channels integrally formed on an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface”, “a first exit port in fluid communication with a second channel of the series of channels, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port”, “a filter assembly coupled with the exterior surface of the cover, the filter assembly comprising an inlet in fluid communication with the first exit port, an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover, and a body extending between the inlet and outlet, the body configured to receive at least one filter cartridge therein” and “at least one hose coupled with the first exit port and the inlet of the filter assembly; and an auxiliary cooling system in fluid communication with a second exit port via a conduit”.
The closest prior art of Roth (GB 2,506,509) discloses a filter assembly (Fig. 1, 18), but fails to disclose “an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover” and “at least one hose coupled with the first exit port and the inlet of the filter assembly”, and there is no motivation to make integral the outlet of the filter assembly while not making integral the inlet of the filter housing absent impermissible hindsight.
Regarding Claim 16, none of the prior art discloses or renders obvious a method for filtering and cooling a differential assembly without a pump having the combination of features recited in claim 16, and particularly “providing a cover comprising: an exterior surface defining a series of alternating ridges and grooves, a series of vertical channels integrally formed in an interior surface of the cover, wherein each ridge of the exterior surface corresponds to a channel of the series of vertical channels of the interior surface”, “a filter assembly on the exterior surface of the cover, the filter assembly comprising an inlet, an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover, and a body extending between the inlet and outlet and configured to receive at least one filter cartridge therein”, “a first exit port in fluid communication with a second channel of the series of vertical channels of the interior surface, the second channel configured to direct a flow of lubricant slung therein toward and through the first exit port” and “at least one hose coupled with the first exit port and the inlet of the filter assembly”.
The closest prior art of Roth (GB 2,506,509) discloses a filter assembly (Fig. 1, 18), but fails to disclose “an outlet integral with an opening to a first channel of the series of vertical channels of the interior surface of the cover” and “at least one hose coupled with the first exit port and the inlet of the filter assembly”, and there is no motivation to make integral the outlet of the filter assembly while not making integral the inlet of the filter housing absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659